DETAILED ACTION
This communication is responsive to the application and claim set filed May 18, 2022.  Claims 1-5 are currently pending.
Claims 1-5 are REJECTED for the reasons set forth below.  Claims 2 and 3 are rejected under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of US 16/339,946 (now US 11,370,860), filed April 5, 2019, which was the national stage entry of PCT/US2017/055131, filed October 4, 2017, which claimed priority to US 62/410,173, filed October 19, 2016.

Claim Interpretation
The present claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  If the prior art teaches the same product as the product formed by the process recited in the claims at issue, the claims are unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “according to claim 1” references itself.  The examiner surmises that “according to claim 1” refers to claim 1 of the parent application, which recited a catalyst.  
In addition, the limitations that follow the “alternately” language are indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  (See MPEP § 2173.05(c).) The present claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Because claims 2-5 depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reasons claim 1 is indefinite.

Regarding claims 4 and 5, “the composition of claim 1” lacks antecedent basis because claim 1 does not recite a composition.  Rather, claim 1 recites a polyolefin.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel et al. (EP 1 972 642).
Regarding claim 1, Michel teaches resin R1, which is an ethylene/1-hexene copolymer.  (Ex. 3, para. [0072].)  Assuming complete monomer conversion, 2.44 wt% hexene and 6 wt% ethylene yields a polymer with 87.9 mol% ethylene.  R1 has a density of 0.937 g/cm3 and a Mw of 130 kDa, or 130,000 g/mol.  (para. [0077], Table 2.]  Both of these values are within the claimed ranges.  The melt strength of R1 is 0.35 N.  (para. [0077], Table 3.)  At a minimum, this satisfies condition 2, where Y is calculated to be 0.855 N, based on the Mw of 130,000 g/mol.

Regarding claims 4 and 5, Michel teaches that polyethylene resins such as R1 discussed above are used in pipes and are extruded along with additives such as polymer processing aids.  (paras. [0005]-[0008].)

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 3 contain allowable subject matter in view of the closest prior art reference, Michel (discussed above).  Michel is silent as to the properties of claims 2 and 3 (namely, NCLS and complex viscosity).  While Michel teaches an ethylene copolymer that shares a number of properties with the claimed polyolefin, many factors influence a polymer’s properties.  These factors include the catalyst, reaction conditions, and the nature of polymerization.  The process of Michel differs from the process of the present application, notably a different catalyst.  Thus, while it is possible that the polyethylene of Michel possesses the recited properties, there is no teaching or suggestion that they would necessarily or inherently be present, and one of ordinary skill in the art would not necessarily conclude that they are present.  Simply put, there is no proper scientific or logical basis for making an inherency of properties type argument, such that Michel would bar patentability of claims 2 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763